Exhibit 10.1(a)

 

Alfredo Lathrop

SVP Human Resources

CIGNA International

 

 

 

 

 

May 7, 2010

 

 

Jason D. Sadler

 

 

 

 

PRIVILEGED & CONFIDENTIAL

 

 

 

Dear Jason:

 

This Agreement sets forth the terms and conditions of your employment in Hong
Kong as Senior Vice President, General Manager-International, at CIGNA Worldwide
Life Insurance Company Limited (the “Company”), reporting to William L. Atwell,
President International.  Your employment with the Company will be effective on
or about October 11, 2010 and will continue until terminated in accordance with
the terms of this Agreement.  Your employment is subject to you signing this
Agreement, obtaining any necessary visa and work permit, and continuing to
maintain a valid work permit and visa during the period of your employment.

 

This Agreement and your employment in Hong Kong are predicated on your moving to
Hong Kong under CIGNA’s Local Plus program, or remaining in Hong Kong if you
already are a resident, and being included in CIGNA’s TCN Pension Plan.  Please
understand that CIGNA Corporation (“CIGNA”) and, where applicable, the Company
reserve the right to change any of these policies from time-to-time.

 

I.          COMPENSATION

 

A.                                Annual Compensation Opportunity

 

Your salary will be at a pre-tax annualized rate of HK$2,945,000 (the equivalent
of US$380,000).  The Company will pay your salary in equal monthly installments,
in arrears.  This amount will be reviewed annually, beginning with the 2011
annual process, based on your performance and the competitive marketplace for
this position and other factors considered appropriate by the Company.  Any
increase of your salary is entirely at the Company’s discretion and the Company
will have no contractual obligation to increase your salary.

 

--------------------------------------------------------------------------------


 

Page 2

 

B.                                  Sign-On Bonus

 

In addition, in recognition of compensation opportunities that you forfeited by
accepting the Company’s offer of employment, you will receive a sign-on bonus of
US$250,000 (less applicable withholdings). You acknowledge that this sum
represents the full value of any lost opportunity due to your employment with
the Company. The sign-on bonus will be paid within your first 30 days of
employment with CIGNA HK. You understand and agree that should you, within 12
months after receipt of the payment, voluntarily leave CIGNA HK’s employ or be
terminated for any reason other than job elimination or a change of control of
CIGNA (as defined in the CIGNA Severance Pay Plan Summary Plan Description), you
will be required to repay to the Company an amount equal to one-hundred (100%)
percent of the sign-on bonus. Moreover, you hereby authorize CIGNA or the
Company, to the extent permitted by law, to recoup the sign-on bonus from your
final incentive payment, your final paycheck, or from any other sums that may be
due to you by the Company. If none or only part of the sign-on bonus is recouped
as described above, you further agree to repay the balance to the Company within
seven calendar days of the date you leave the Company’s employ.

 

II.                                BENEFITS

 

A.        Vacation Policy

 

You are entitled to 28 days of vacation per year.  You are also entitled to
local statutory and public holidays in Hong Kong, as designated by the Company
or required by local law.

 

B.        Home Leave

 

After your first six months of employment with the Company in Hong Kong, you are
entitled to one home leave trip per year, provided at least four (4) months
remain before the end of your employment.  Workdays used on home leave
constitute vacation days utilized for that year (unless you conduct business on
that day).  Your home location will be considered London, United Kingdom.  For
each home leave, the Company will pay round trip economy airfares for you and
your family members who are living with you in Hong Kong during your employment.

 

C.        Emergency Home Leave

 

In the event of a death or serious illness of a member of your immediate family
(for purposes of this provision, immediate family is defined as spouse/domestic
partner, child, mother, father, parents of spouse/domestic partner, brother,
sister or grandchildren, including legally recognized and financially dependent
step relationships) emergency leave and transportation expenses will be provided
in accordance with CIGNA’s Travel and Expense Policy (“T&E Policy”).

 

--------------------------------------------------------------------------------


 

Page 3

 

D.        Automobile

 

An automobile will be provided by the Company.  Your expense contribution, if
any, for personal use of the vehicle will be in accordance with the Company’s
practice.

 

E.         Educational Costs

 

The Company will pay the educational costs for your children from grades K to 12
at local schools.  Details will be provided to you later.

 

F.                                   Housing Allowance

 

The Company will provide you with a monthly housing allowance of HK$65,000. You
will be responsible for utilities and other costs associated with housing
maintenance. If needed, the Company will pay all security deposits and/or agency
commissions. At the end of the property rental period, the deposits must be
returned, in full, to the Company within 30 days. The Company reserves the
right, to deduct from your remuneration or from any other sums owed to you by
any Affiliate of the Company (to the maximum extent permitted by law) any
deductions  made by the landlord for missing inventories or damage to the rental
property.  By signing this Agreement, you agree to give the Company the
authority to make such deductions. In addition, you shall use your best
endeavours to procure the inclusion of a diplomatic clause requiring no more
than 60 days notice to be included in the lease (however local country
requirements may differ and therefore the normal market practice should be taken
into consideration). In the event the lease agreement is broken due to a
reassignment initiated by the Company, the Company will make the necessary
payments on your behalf.

 

G.        Club Membership/Fees

 

The Company will pay for your membership and annual fees in a business club in
accordance with the local office practice.

 

H.        Tax Assistance

 

Income tax laws vary widely from country to country. Your relocation may result
in an increased personal tax liability to you over your relative departure
country liability had you not been relocated to another country and had not
received relocation-related assistance viewed as additional compensation by
taxing authorities. CIGNA has established policies and procedures to address
this situation and will tax assist relocation related payments to help defray
additional tax liabilities you will incur.  CIGNA will pay for tax advice and
the preparation of your required personal income tax returns through its
designated tax firm. You will receive this assistance for the year in which the
transfer occurs.

 

--------------------------------------------------------------------------------


 

Page 4

 

III.                          RELOCATION

 

The following costs associated with your relocation to Hong Kong will be paid by
the Company, provided you sign a Relocation Expense Reimbursement Agreement.

 

A.        Shipping

 

Pursuant to the CIGNA’s Local Plus Policy, the Company will pay for the surface
shipment of certain household and personal goods, furniture and furnishings for
you.  A container size shipment of household goods is limited to 20 feet.  The
Company pays for packing, crating, transporting, custom duties levied on
approved inventory, temporary storage, delivery and unpacking.  The Company
insures approved household goods while in transit, provided an inventory list is
submitted prior to shipment.

 

The Company will pay for the storage of certain household goods left in the home
country, as applicable, as well as eventual delivery after the assignment.  The
Company will reimburse the cost of insurance of the stored goods during the
assignment provided an itemized inventory list is submitted.

 

IV.       OTHER CONSIDERATIONS

 

A.        Business Conduct

 

·                You are required to observe and comply with all policies,
rules, regulations, and directives of the Company and the CIGNA Policy on
Business Ethics.

 

·                  The Company is an equal opportunity employer and does not
permit discrimination or harassment on the ground of sex, pregnancy, marital or
family status, disability, race, or any other protected ground under Hong Kong
law or Company or CIGNA Policy.  The Company’s and CIGNA’s equal opportunity and
harassment policy can be found on the Company intranet site.

 

·                  The Company complies with its statutory obligations regarding
the personal data of its employees.  Your personal data will be used for general
human resources management purposes, intra-group communications, and monitoring
compliance with the Company’s obligations and internal rules.  Accordingly, it
may be transferred within Hong Kong or overseas to persons in our Affiliates,
third parties who provide services to the Company, government departments and
regulatory authorities, or any actual or proposed purchaser of all or part of
the business of the Company or CIGNA or, in the case of any merger, acquisition,
or other public offering, the purchaser or subscriber for shares in the Company
or its parent or affiliates.  The Company’s privacy policy is detailed on the
Company’s intranet site.

 

--------------------------------------------------------------------------------


 

Page 5

 

B.        Compliance

 

·                  You agree to comply with all applicable laws, regulations,
and governmental orders of Hong Kong and the United States that relate to your
employment with the Company.

 

·                  The Company makes available to all employees a copy of The
United States Foreign Corrupt Practices Act (“FCPA”). You are required to read
these provisions and fully comply with them. In particular, the FCPA and this
policy expressly prohibit employees from paying, giving, offering (or promising
to pay or give) any money or any other thing of value, directly or indirectly
to, or for the benefit of:  (i) any government official, political party or
candidate for political office; or (ii) any other person, firm, corporation or
other entity, with knowledge that some or all of that money or other thing of
value will be paid, given, offered or promised to a government official,
political party or candidate for political office, for the purpose of obtaining
or retaining any business, or to obtain any other unfair advantage, in
connection with Cigna’s business.

 

·                  Subject to any written regulations issued by the Company
which may be applicable, neither you nor any member of your family, nor any
company or business entity in which you or they have an interest, are entitled
to receive or obtain directly or indirectly any payment, discount, rebate,
commission or other benefit from third parties in respect of any business
transacted (whether or not by you) by or on behalf of the Company or any
Affiliate and if you, any member of your family or any company or business
entity in which you or they have an interest, directly or indirectly obtain any
such payment, discount, rebate, commission or other benefit you will forthwith
account to the Company or the relevant Affiliate for the amount received or the
value of the benefit so obtained.

 

C.        Confidential Information

 

·                  You shall neither during your employment (except in the
proper performance of your duties) nor at any time (without limit) after its
termination directly or indirectly:

 

i.                use for your own purposes or those of any other person,
company, business entity or other organization whatsoever; or

 

ii.            disclose to any person, company, business entity or other
organization whatsoever;

 

any trade secrets or confidential information relating or belonging to the
Company, CIGNA or any of their Affiliates including but not limited to any such
information relating to customers, customer lists or requirements, price

 

--------------------------------------------------------------------------------


 

Page 6

 

lists or pricing structures, marketing and sales information, business plans or
dealings, employees or officers, financial information and plans, designs,
formulae, product lines, prototypes, services, research activities, source codes
and computer systems, software, any document marked “Confidential” (or with a
similar expression), or any information which you have been told is confidential
or which you might reasonably expect the Company, CIGNA, or their affiliates to
regard as confidential, or any information which has been given to the Company,
CIGNA, or any Affiliate in confidence by customers, suppliers and other persons.

 

The obligations contained in this paragraph shall not apply to any disclosures
required by law and shall cease to apply to any information or knowledge which
may subsequently come into the public domain after the termination of your
employment, other than by way of unauthorized disclosure.

 

D.                                Copyright, Inventions and Patents

 

·                  You shall promptly disclose to the Company and to no one else
all copyright works or designs originated, conceived, written or made by you
alone or with others (except only those works originated, conceived, written or
made by you wholly outside your normal working hours and which are wholly
unconnected with your employment).

 

·                  All records, documents, papers (including copies and
summaries thereof) and other copyright protected works made or acquired by you
in the course of your employment shall, together with all the worldwide
copyright and design rights in all such works, be and at all times remain the
absolute property of the Company.

 

·                  You hereby irrevocably and unconditionally waive in favor of
the Company all rights granted by the Copyright Ordinance of Hong Kong in
connection with your authorship of any copyright works in the course of your
employment with the Company, including without limitation any moral rights and
any right to claim an additional payment with respect to use or exploitation of
those works.

 

·                  You agree that (i) your wages are full compensation for your
services and all present and future uses of copyright works made by you in the
course of your employment; and (ii) you will not make any claims against the
company or any Affiliate with respect to those copyright works.

 

·                  If, at any time during your employment under this letter, you
(whether alone or with any other person or persons) shall make any invention
which relates either directly or indirectly to the business of the Company or
any Affiliate, you shall promptly disclose to the Company and no-one else full
details, including drawings and models, of such invention so

 

--------------------------------------------------------------------------------


 

Page 7

 

that the Company may determine, whether or not it is a Company Invention.

 

·                If you make any inventions that do not belong to the Company
under the Patents Ordinance of Hong Kong, you agree that you will forthwith
exclusively license or assign (as determined by the Company) to the Company your
rights in relation to such inventions and will deliver to the Company all
documents and other materials relating to them. The Company will pay to you such
compensation for the license or assignment as the Company will determine in its
absolute discretion, subject to the Patents Ordinance of Hong Kong.

 

·                  You shall, at the request and expense of the Company both
during and after the termination of your employment under this letter, do all
things necessary or desirable to perfect the rights of the Company under this
paragraph.

 

E.                                  Exclusivity of Service and Performance of
Duties

 

·                  You are required to devote your full time, attention and
abilities to your job duties during working hours, and to act in the best
interests of the Company and its Affiliates at all times.

 

·                  You confirm that you have disclosed fully to the Company all
circumstances in respect of which there is, or there might be, a conflict of
interest between the Company or any Affiliate and you or any member of your
family, and you agree to disclose fully to the Company any such circumstances
which may arise during your employment.  You also confirm that you have
disclosed to the Company, and provided a copy of, any restrictive covenant to
which you are subject that might affect, in any way, your ability to perform
work for the Company or any of its Affiliates.

 

·                  The Company may require you (as part of your duties of
employment) to perform duties or services not only for the Company but also for
any Affiliate where such duties or services are of a similar status to or
consistent with your position with the Company.  You agree that you may be
assigned or seconded to the Affiliate to enable to you perform duties and
services for that Affiliate.

 

F.                                   Working Days and Place of Work

 

·                  You are expected to work the necessary days and hours, and
make yourself available to satisfactorily perform the duties and
responsibilities of your position. Your normal working days are Mondays to
Fridays. Your salary is full compensation for all hours worked. Sunday, and only
Sunday, is your designated rest day for the purposes of the Employment Ordinance
and other days off may be appointed as your alternative

 

--------------------------------------------------------------------------------


 

Page 8

 

statutory holidays or substituted rest days at the Company’s discretion. Any
other day off shall not be considered a rest day for the purposes of the
Employment Ordinance.

 

·                  Your place of work is the Company’s premises in Hong Kong. 
You may also be required to travel within Hong Kong and abroad for the
performance of your duties.

 

G.                                Choice of Law

 

Your employment and this Agreement shall be construed in accordance with the
laws of Hong Kong, without regard to its conflicts of laws rule and you and the
Company submit to the non-exclusive jurisdiction of the Hong Kong courts and
Labour Tribunal.  However, the laws of the jurisdiction specified in the Company
or CIGNA plans such as pension, equity grant, or similar plans shall govern each
respective plan, without regard to that jurisdiction’s conflict of laws rule.

 

H.                                Termination

 

·                Except as provided otherwise in paragraphs H(i) and H(ii),
below, either party may terminate your employment on not less than 3 month’s
written notice or payment in lieu thereof.

 

·                  (i) The Company reserves the right to terminate your
employment without any notice if it has reasonable grounds to believe you are
guilty of gross misconduct, persistent unpunctuality, neglect of duty, material
breach of any of the terms of your employment, material violation of CIGNA’s
Code of Business Ethics, or on any other ground within section 9 of the
Employment Ordinance of Hong Kong.

 

·                  (ii) The Company reserves the right to exclude you from the
premises of the Company and require you not to attend at work and/or not to
undertake all or any of your duties of employment during any period of notice
(whether given by you or the Company) (the “Garden Leave Period”), provided
always that the Company shall continue to pay your salary and contractual
benefits for the duration of this Agreement.

 

·                  (iii) During any period of notice or Garden Leave Period you
will remain a Company employee and therefore cannot act against the interests of
the Company.  Amongst other things, this means that:

 

► you must not be employed by or otherwise provide services to any third party
(unless agreed in advance with the Company in writing); and

► you must not compete or prepare to compete with the Company or assist a
competitor in any way, including by diverting or preparing to divert Company
clients or business to a competing business; and

 

--------------------------------------------------------------------------------


 

Page 9

 

► you must not undermine the business of the Company in any way; and

► you must comply with all lawful instructions of the Company (including any
instruction not to contact customers, prospective customers, employees or
business contacts of the Company or any Affiliate.

 

·                  (iv) During any Garden Leave Period, your obligations of
confidentiality, good faith and fidelity remain in place at all times. Breach of
these obligations may be grounds for summary dismissal.

 

·                  On termination of your employment, you must immediately
return to the Company in accordance with its instructions all equipment,
correspondence, records, specifications, software, disks, models, notes, reports
and other documents and any copies thereof and any other property belonging to
the Company or its Affiliates (including but not limited to the Company car,
keys, credit cards, equipment and passes) which are in your possession or under
your control.  You must, if so required by the Company, confirm in writing that
you have complied with your obligations under this paragraph.

 

·                  The Company shall have the right to suspend you (including
the right to exclude you from the premises of the Company and require you not to
attend at work and/or not to undertake all or any of your duties of employment)
provided always that: (a) the suspension shall be of a reasonable duration; and
(b) the Company shall continue to pay your salary and contractual benefits for
the duration of this Agreement.  Suspension may be imposed where necessary,
including during the course of any investigation into any breach of contract,
dishonesty, misconduct or other circumstances which may give rise to a right for
the Company to terminate your contract of employment or discipline you.  For the
avoidance of doubt, for the duration of your suspension, the obligations in
H(iii) and H(iv) continue to apply.

 

·                  In the event of termination of your employment hereunder,
however arising, you agree that you will not at any time after such termination
represent yourself as still having any connection with the Company or any
Affiliate save as a former employee for the purposes only of communicating with
prospective employers or complying with any applicable statutory requirements.

 

·                  If the Company terminates your employment for reasons other
than those specified in paragraph H(i), the Company will pay the cost of
returning you and your household goods to your home city and state, provided
your return occurs within 30 days of termination.  If the Company terminates
your employment for reasons set forth under paragraph H(i) or if you voluntarily
resign from your employment, the Company reserves the right, consistent with the
laws of Hong Kong and Company

 

--------------------------------------------------------------------------------


 

Page 10

 

policy, to withhold and/or deny any severance or repatriation benefits, as well
as any other benefits that may be payable or afforded under the Company’s Local
Plus Policy.

 

I.                                                  Miscellaneous

 

·                  This Agreement cancels and is in substitution for all
previous letters of engagement, agreements and arrangements whether oral or in
writing relating to the subject matter hereof between the Company and yourself,
all of which shall be deemed to have been terminated by mutual consent. This
Agreement and the Local Plus Policy constitutes the entire agreement between you
and the Company of the terms upon which you are employed.

 

·                  The various provisions and sub-provisions of this Agreement
are severable and if any provision or sub-provision or identifiable part thereof
is held to be invalid or unenforceable by any court of competent jurisdiction
then such invalidity or unenforceability will not affect the validity or
enforceability of the remaining provisions or sub-provisions or identifiable
parts thereof in this Agreement.

 

·                  For purposes of this Agreement, “Affiliate” means in relation
to the Company, its parent, any subsidiary or holding company of the Company,
any subsidiary of such holding company, and any company in which the Company or
any such holding company holds or controls directly or indirectly not less that
20% of the issued share capital.

 

·                For purposes of this Agreement, Hong Kong means the Hong Kong
Special Administrative Region of the People’s Republic of China.

 

·                  For purposes of this Agreement, CIGNA means CIGNA
Corporation.

 

--------------------------------------------------------------------------------


 

Page 11

 

Please carefully review the terms and conditions of this Agreement (including
the attached Executive Remuneration Package (“ERP”)) and of the Company’s Local
Plus Policy, which are incorporated herein and made a part of your employment
terms.  If you are in full agreement with the foregoing, please so signify by
signing, dating and returning the enclosed copy of this Agreement to me.  Please
keep a copy for your records.  A fully executed copy will be included in your
Human Resources file.

 

Thank you.

 

 

 

Sincerely,

 

 

 

CIGNA Worldwide Life Insurance Company Limited

BY:

 

/s/ Alfredo Lathrop

 

 

Alfredo Lathrop

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Jason Sadler

 

 

Jason Sadler

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

cc:        Kristen Gorodetzer

 

--------------------------------------------------------------------------------